DETAILED ACTION

Election/Restrictions

Claim 3 is allowable. Claims 12-20, previously withdrawn from consideration as a result of a restriction requirement, recite all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the inventions of Groups I-IV, as set forth in the Office action mailed on 9 October 2020, is hereby withdrawn and claims 12-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-30 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The Office action dated 14 January 2021 identified Claims 3 and 10 as being drawn to allowable subject matter, and indicated that these claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 3 has been rewritten in independent form including all limitations of base Claim 1.  Newly presented Claims 21-29 depend from Claim 3.  Therefore, Claims 3 and 21-29 are in condition for allowance.
Independent Claims 12, 17, and 19 have been amended to include all limitations of allowable Claim 3.  Therefore, Claims 12, 17, and 19 and dependent Claims 13-16, 18, and 20 are allowed.
Newly presented Claim 30 includes all limitations of previously presented Claim 10, base Claim 1, and intervening Claim 9.  New Claim 31 depends from Claim 30.  Therefore, Claims 30 and 31 are in condition for allowance.
Claims 1, 2, and 5 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byers et al. (US 2006/0111520), with Campo (Selection of Polymeric Materials: How to Select Design Properties from Different Standards, 2008, p. 103-140) cited as an evidentiary reference.  Claims 1, 4, and 5 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret et al. (US 2009/0143545) with Campo cited as an evidentiary reference.  No other ground of rejection was applied against independent Claim 1.
Claim 1 has been amended to recite that softening of the claimed amorphous thermoset thiourethane polymer occurs around a glass transition temperature (Tg) of the polymer, and that the polymer also has a melt temperature (Tm) that is higher than the glass transition temperature and which does not disrupt the softening.  
Both Byers and Gueret teach polythiourethanes which are described as having a Tg.  See, e.g., Byers at [0038] and Fig. 1A-1AG and Gueret at [0014, [0071], [0094], and Table 3.  Gueret investigated the thermal characteristics of various exemplary polythiourethanes using differential scanning calorimetry (DSC) (p. 12, [0093]).  Byers investigated thermal properties including first and second coefficients of thermal expansion (CTE1, CTE2) in addition to Tg.  Neither reference observed or made note of a Tm either when analyzing exemplary composition or in their respective broader disclosures.  One of ordinary skill in the art would expect that the presence of a Tm would be noted if the prior art compositions possessed this property in addition to the Tg and other observed thermal characteristics. 
Neither Byers nor Gueret teach a Tm in addition to a Tg, nor do the references teach or suggest that a Tm, if present, would not interfere with softening that occurs at the Tg.  While the prior art compositions are formed from starting materials similar to those used in the claimed invention, they are formed through processes dissimilar to those described in the instant specification.   
The ability of a polymer to soften is highly dependent on macromolecular structure.  The instant specification describes the claimed polymers as being designed to soften around an engineered Tg that benefits from the use of steric hindrance, or the ability of monomer side chains that are not part of the backbone or main chain non-crystallizable segments to disrupt crystalline structures that otherwise might form during polymerization (specification ag p. 6-7, [0028]-[0029]).  
The previously cited prior art would be expected to have a different macromolecular structure based on the use of different processing techniques, and none of the previously applied prior art describe any means for engineering or otherwise deliberately controlling thermal characteristics in the manner described in the specification.  Therefore, it would not be reasonable to conclude that the claimed Tm and characteristics associated therewith is inherently present in either Byers or Gueret.
Amended Claim 1 is allowable over the previously applied prior art.  A thorough search of the remaining prior art revealed no other reference or combination of references which would fairly teach, suggest, or otherwise motivate one of ordinary skill in the art to arrive at the claimed invention.  Therefore, independent Claim 1 and dependent Claims 2 and 4-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/Primary Examiner, Art Unit 1762